ORDER

PER CURIAM.
Thomas Costello appeals from a judgment entered upon a jury verdict finding him guilty of three counts of child molestation and two counts of statutory sodomy. *137He was sentenced to concurrent terms of four years for each of the child molestation counts, which ran consecutively with concurrent terms of 10 years and 15 years for the statutory sodomy counts. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).